DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.   Applicant's election without traverse of Group I, drawn to anti-CD40 antibodies in the Response to Restriction Requirement, filed 05/26/2021, is acknowledged.

    Upon reconsideration of the prosecution of priority USSN 14/004,552, now U.S. Patent No. 9,987,356, including rejoinder of method claims;
     claims 1, 4, 7, 12, 15, 22, 24, 25, 31-33 and 39-41 are under consideration in the instant application.

     Claims 48, 49, 53, 61, 63 and 64 have been withdrawn as being drawn to the non-elected inventions.

    Claims 2, 3, 8-11, 13, 14, 16-21, 26-30, 34-38, 42-47, 50-52, 54-60 and 62 have been canceled previously.

3.  Priority

    It appears that the effective priority date of the instant claims is that of the priority document    USSN 61/451,870, filed 03/11/2011.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

5.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 4, 7, 15, 22, 24, 25, 31, -33, 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    The instant claims are drawn to anti-CD40 antibody / antibodies that bind to an epitope present within the sequence of amino acids 8-60 SEQ ID NO: 6 on CD40 bind the 2C10 antibody and wherein that the antibody / antibodies block B lymphocyte activation by CD154-expressing Jurkat cells in vitro or said antibody inhibits B lymphocyte CD23, CD80 or CD86 expression, which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     For the record, claimed anti-CD40 antibodies that bind to an epitope present within the sequence of amino acids 8-60 SEQ ID NO: 6 on CD40 bind the 2C10 antibody (see Antibody Characterization on pages 9-13 for example).
      Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-CD40 antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #BK).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  


    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449’ #AM) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #M) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    Further, Lazar et al. (US 2004/0110226) (1449; #AR) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    While the instant specification does disclose certain anti-CD40 antibodies (e.g., 2C10 antibody with the claimed specificities and functional attributes (see Antibody Characterization on pages 9-13 of the specification; Epitope Mapping on pages 13-14 and Generation of Additional Antibodies on pages 14-15),       


    Further, the claims do not define the relevant identifying characteristics, namely the relevant amino acid sequences of the claimed “epitope(s)” recognized by the 2C10 antibody that would identify the claimed epitope(s) encompassed by the claimed antibody specificity and functional attributes.

    The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  

    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.

     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recited the structural characteristics of the claimed epitopes and the specification appears, at most, to describe a unique epitope that is bound by the 2C10 anti-CD40 antibody that appears to be different from the 3A8 and Chi2220 antibodies (e.g., see Epitope Mapping on pages 13-15 of the specification).  

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed epitope(s) associated with the claimed 2C10 antibody and claimed functional attributes.  

    Applicant was not in possession of the claimed genus of “epitopes” in the absence of providing sufficient structural characteristics of the genus of such “epitopes” coupled with a known or disclosed correlation between function and structure in the claims.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       


     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-CD40 antibodies that bind to an epitope present on CD40, wherein said epitope is recognized by the 2C10 antibody and wherein that the antibody block B lymphocyte activation by CD154-expressing Jurkat cells in vitro or said antibody inhibits B lymphocyte CD23, CD80 or CD86 expression that retain the appropriate structural and functional attributes claimed.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).

     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

     An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-CD40 antibodies with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-CD40 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

 

 

     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-CD40 antibodies that bind to an epitope present on CD40, wherein said epitope is recognized by the 2C10 antibody and wherein that the antibody block B lymphocyte activation by CD154-expressing Jurkat cells in vitro or said antibody inhibits B lymphocyte CD23, CD80 or CD86 expression, broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-CD40 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112, first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  


     A person shall be entitled to a patent unless   

     (b) the invention was patented or described in a printed publication in this or a foreign 
          country or in public use or on sale in this country, more than one year prior to the date of 
          application for patent in the United States.

     (e) the invention was described in (1) an application for patent, published under section   
          122(b), by another filed in the United States before the invention by the applicant for 
          patent or (2) a patent granted on an application for patent by another filed in the United 
          States before the invention by the applicant for patent, except that an international 
          application filed under the treaty defined in section 351(a) shall have the effects for 
          purposes of this subsection of an application filed in the United States only if the  
          international application designated the United States and was published under Article 
          21(2) of such treaty in the English language.

8.  The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
     (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

     This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

9.  Claims 1, 4, 7, 15, 22, 24, 31-33 and 39 are rejected under 35 U.S.C. § 102(b) as anticipated by de Boer et al. (U.S. Patent No. 5,677,165) (1449; #B) (see entire document).

     De Boer et al. teach antagonistic anti-CD40 antibodies and antigen-binding fragments thereof which bind CD40 and inhibit B cell responses, growth and differentiation and their applicability in treating antibody-mediated disease including antibody-mediated diseases, such as allergies, SLE, PBC and ITP via formulations  and methods of administration, including intraveneously, intraperitoneally, orally, etc. (see entire document, including Background of the Invention, Detailed Description of the Invention, including CD40 Antigen Epitopes in column 6, Examples, including the 5D12, 3C6 and 3A8 antibodies, including Human T-cell-Induced Antibody Production by Human B-cells in Example 7).


    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
    that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
   it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases, as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.

     Comparison of the instant products with prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.   

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

10.  Claims 1, 4, 7, 15, 22, 24, 31-33 and 39 are rejected under 35 U.S.C. § 102(b) as anticipated by Lu et al. (US 2009/0304706) (1449; #AZ) (see entire document).

    Lu et al. teach formulations comprising antagonistic anti-CD40 antibodies and antigen-binding fragments thereof that block CD40-CD40L interactions (e.g., 5D12, 3A8, 3C6, CHIR-5.9, CHIR12.12)  in diverse physiological and pathological processes, including autoimmunity, inflammation and transplantation (e.g. lung transplant, etc.), including Methods of Therapy Using the Pharmaceutical Compositions of the Invention, including know routes of administration encompassed by the claimed methods (e.g., see Methods of Therapy Using the Pharmaceutical Compositions) (see paragraphs [0143]-[0172])  (see entire document, including Background of the Invention, Brief Summary of the Invention, Detailed Description of the Invention, various known antagonistic anti-CD40 antibodies, for example see paragraphs [0034]-[0035], [0071], [0081], [0101]-[0112] and CD40 itself, for example see paragraph [0069], Experimental / Examples).

    Given that the claims are drawn to anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L,
    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
    that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;


     Comparison of the instant products with prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.   

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

11.  Claims 1, 4, 7, 15, 22, 24 25 31-33, 39, 40 and 41 are rejected under 35 U.S.C. § 102(e) as anticipated by Barrett et al. (US 2011/0243932) (1499; #BF) (see entire document).

    Barrett et al. teach antagonistic anti-CD40 antibodies and antigen-binding fragments thereof that block CD40:CD40L/CD154 interactions to treat autoimmune and inflammatory diseases,
(see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Invention, including antagonistic anti-CD40 antibodies in paragraphs [0167]-[0183] and Examples and CD40 itself, for example see paragraph [0110], Examples).

    Given that the claims are drawn to anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L,
    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
     that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
   it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.

     Comparison of the instant products with prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.   
    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
    that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
     it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.

     Comparison of the instant products with prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.   

    Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

12. Claims 1, 10-22, 24, 25 and 35 are rejected under 35 U.S.C. § 103(a) as being obvious over
Barrett et al. (US 2011/0243932) (1499; #BF) in view of Lu et al. (US 2009/0304706) (1449; #AZ), de Boer et al. (U.S. Patent No. 5,677,165) (1449; #B) and Auckerman et al. (US 2009/0202531).

     Barrett et al. teach antagonistic anti-CD40 antibodies and antigen-binding fragments thereof that block CD40:CD40L/CD154 interactions to treat autoimmune and inflammatory diseases,
(see entire document, including Background of the Invention, Summary of the Invention, Detailed Description of the Invention, including antagonistic anti-CD40 antibodies in paragraphs [0167]-[0183] and Examples and CD40 itself, for example see paragraph [0110], Examples).

    Given that the claims are drawn to anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L,
    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
     that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
   it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.






    Given that the claims are drawn to anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L,
    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
    that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
   it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.

     De Boer et al. teach antagonistic anti-CD40 antibodies and antigen-binding fragments thereof which bind CD40 and inhibit B cell responses, growth and differentiation and their applicability in treating antibody-mediated disease including antibody-mediated diseases, such as allergies, SLE, PBC and ITP via formulations  and methods of administration, including intraveneously, intraperitoneally, orally, etc. (see entire document, including Background of the Invention, Detailed Description of the Invention, including CD40 Antigen Epitopes in column 6, Examples, including the 5D12, 3C6 and 3A8 antibodies, including Human T-cell-Induced Antibody Production by Human B-cells in Example 7).

    Given that the claims are drawn to anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L,
    that the claims read on any measurable amount of anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L and
    that there are a number of limited epitopes bound by anti-CD40 antibodies that block B lymphocyte activation via CD154 / CD40L;
   it is reasonable to conclude that the antagonistic anti-CD40 antibodies that inhibit CD40:CD40L/CD154 interactions as well as humoral and cellular immunity in autoimmune and  inflammatory diseases, as well as transplantation anticipate anti-CD40 antibody that bind to a CD40 epitope recognized by the by 2C10 anti-CD40 antibody and that block B lymphocyte activation via CD154 / CD40L.

     With respect to the teachings of anti-CD40 antibodies taught by Barrett, Lu and De Boer, 
     it is noted that comparison of the instant products with prior art is difficult since the Office is not equipped to manufacture the claimed product and/or prior art products that appear to be related and conduct comparisons.   




     Barrett, Lu and De Boer differ from the claimed methods by not explicitly teaching all of the steps and agents recited in the current claims

    Aukerman et al. teach Uses of Antagonistic Antibodies (see entire document, including Abstract, Drawings, Background of the Invention, Brief Summary of the Invention, Brief Description of the Invention, Detailed Description of the Invention, Examples, Claims),
    including the treatment inflammatory diseases and autoimmune disease (e.g., see paragraphs [0082]-[0092], transplantation regimens (e.g., see paragraphs [0078]-[0259]-[0260], including pharmaceutical compositions and modes of administration and dosing (e.g., see paragraphs [0216]-[0255]) and administration in combination with other therapies and therapeutic agents (e.g., see paragraph [0254]-[0267]).

    Dosing regimens and modes of administration are result effective variables. 

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

     As dosing regimens and modes of administration are known to the ordinary artisan, it would have been obvious to optimize both the dosing regimens and mode of administration to meet the needs of the patient at the time the invention was made,
    which is consistent with the teachings of Hoffman et al., Peng et al. and Haslund et al.

    It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. 

   Given the prior art teachings of teaching the applicability of anti-CD40 antibodies to treat autoimmunity, inflammatory diseases and transplant as well as combination therapy, 
    one of ordinary skill in the art at the time the invention was made would have provided therapy to meet the needs of the patients, including the breadth of the claimed methods of such therapeutic regimens encompassing autoimmunity, inflammatory diseases and transplant with anti-CD40 alone or in combination with relevant agents associated with such conditions / diseases, given the known use of anti-CD40 antibody in such therapies relied upon targeting CD40 with expectations of success.





    "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
    "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

    Given that the prior art goal was to provide antagonistic anti-CD40 antibodies to treat a variety of autoimmune and inflammatory conditions and transplant regiments,   
     incorporating antagonistic anti-CD40 antibodies alone or in combination with known agents to teach such diseases and conditions at the time the invention was made, it would have been routine to the ordinary artisan at the time the invention was made and therefore obvious in designing such therapeutic regiments at the time the invention was made.     

11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).



12.  Claims 1, 4, 7, 12, 15, 22, 24, 25, 31-33 and 39-41 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable  
     over claims 1-34   of U.S. Patent No. 9,987,356 (1449; #AO)
     over claims 1-17 of U.S. Patent No. 10,561,728 in view of Auckerman et al. (US 2009/0202531).

     The claims of U.S. Patent No. 9,987,356 anticipate the instant claims drawn to same or nearly the same anti-CD40 antibodies and methods of treating autoimmune diseases, inflammatory diseases and transplant rejection.

      The claims of U.S. Patent No. 9,987,356 anticipate or render obvious the instant claims.

      U.S. Patent No. 10,561,728 are drawn to polynucleotides encoding anti-CD40 antibodies. ,
       It is well known that the polynucleotides encoding an antibody can be used to express the antibody itself.

     Aukerman et al. teach Uses of Antagonistic Antibodies (see entire document, including Abstract, Drawings, Background of the Invention, Brief Summary of the Invention, Brief Description of the Invention, Detailed Description of the Invention, Examples, Claims),
    including anti-CD40 antibodies (e.g., see paragraphs [0098]-[0209]).
     including nucleic acids and vectors and cells to recombinantly produce anti-CD40 antibodies of interest (e.g., see paragraphs [0023], [0064]-[0116], [0152], [0163],  [0192]) and 
     the treatment inflammatory diseases and autoimmune disease (e.g., see paragraphs [0082]-[0092], transplantation regimens (e.g., see paragraphs [0078]-[0259]-[0260], including pharmaceutical compositions and modes of administration and dosing (e.g., see paragraphs [0216]-[0255]) and administration in combination with other therapies and therapeutic agents (e.g., see paragraph [0254]-[0267]).

     In turn, the claims are of U.S. Patent No. 9,987,356 drawn to polynucleotides in view of Aukerman et al. that anti-CD40, nucleic acids and production of anti-CD40 antibodies and the use of anti-CD40 antibodies, including combination therapy to treat various inflammatory diseases, autoimmune diseases and graft rejection render the instant claims obvious over the instant antibodies and methods claimed.

     Also, noted that the CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 



     Applicant may considered submitting an updated ADS showing the new relationship (CON versus DIV) and request a new Filing Receipt to address double patenting with respect to U.S. Patent NO. 10,561,728.

13.  No claim allowed.
     
    Due to the high polymorphism of antibodies, the 2C10 anti-CD40 antibody appears to be free of the prior art as the prior art does not appear to teach the exact chemical structure of the 2C10 antibody.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 8, 2021